Exhibit Lease Agreement Lessor (hereinafter referred to as Party A): Harbin Mengke Assets Development Co., Ltd Lessee (hereinafter referred to as Party B):Harbin Huang Emperor & Golden Gym Club Ltd I. Party A will lease to Party B the house owned by Party A which is located at 7 Yushan Road, Nangang District, Harbin (withsquare meters of usable area) for the use of . II.The lease term will be from January 1st,2004 to December31st, 2008 (i.e. 60 months). III.The rental amount of the house will be 26,250 Yuan per month, party B will pay 315,000 Yuan to party A for every 12 months, and should complete the payment before the date of , and Party A should give party B receipts. IV.When sign the lease agreement, Party B should paymonths amount to party A as the performance bond, and should pay the amount of as the indoor priority deposit.
